Abatement Order filed April 21, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-19-00908-CV
                                   ____________

     TLIG RESTURANTS, LLC, D/B/A JACK IN THE BOX, Appellant

                                         V.

                            DEBRA PENN, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-76128

                            ABATEMENT ORDER

      The reporter’s record in this case was due December 11, 2019. See Tex. R.
App. P. 35.1. We granted 117 days of extensions to court reporter Amanda L. King.
When we granted the last extension, we stated no further extensions would be
granted. We also previously cautioned that failure to file the reporter’s record may
result in our abating the appeal and ordering the trial court to conduct a hearing to
determine the reason the record had not been filed. The record was due on April 6,
2020, but has not been filed.
      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 189th District Court to conduct a hearing, which
may take place remotely, at which the court reporter, appellant’s counsel, and
appellee’s counsel shall participate (a) to determine the reason for failure to file the
record; (b) to establish a date certain when the reporter’s record will be filed, and (c)
to make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We order the court to
prepare a record, in the form of a reporter’s record or video recording, of the hearing.
The judge shall make findings of fact and conclusions of law and shall order the trial
clerk to forward to this court a supplemental clerk’s record containing the findings
and conclusions. The hearing record and supplemental clerk’s record shall be filed
with the clerk of this court by May 20, 2020.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated, and the
trial court need not hold a hearing.

                                    PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer




                                           2